IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 13, 2009
                               No. 08-10508
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk
HAO LIU

                                           Plaintiff-Appellant

v.

PLANO MEDICAL CENTER

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:08-CV-172


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Hao Liu appeals from the dismissal of his action against Plano Medical
Center (PMC) brought pursuant to 42 U.S.C. § 1395dd and 5 U.S.C. § 552a. Liu
contends that the district court had subject-matter jurisdiction over his claims
under 28 U.S.C. §§ 1295 and 1296 (the statutes governing the jurisdiction of the
Court of Appeals for the Federal Circuit), under 42 U.S.C. § 1983, under
§ 1395dd, and under § 552a. Id. at 25-31. Liu’s reply brief appears to invoke 28
U.S.C. § 1367 as an additional jurisdictional basis. He also appears to argue


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10508

that PMC was precluded from raising any legal arguments in the district court
because it acted in bad faith.
      Liu discusses Yao Zhong Liu’s medical records in great detail, and he
argues that PMC was negligent in treating Yao Zhong Liu. The only statutory
basis for jurisdiction cited by Liu that conceivably could bestow jurisdiction on
the district court, § 1395dd, is not a general federal malpractice statute. See
Marshall v. East Carroll Parish Hosp. Serv. Dist., 134 F.3d 319, 321-23 (5th Cir.
1998). None of Liu’s allegations fall within the scope of § 1395dd, and the
district court did not err by dismissing his negligence claim for lack of subject-
matter jurisdiction. See F ED. R. C IV. P. 12(b)(1); Lane v. Halliburton, 529 F.3d
548, 557 (5th Cir. 2008). Liu has failed to brief his remaining contentions and
this court need not consider them. See Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993).
      Liu was sanctioned by the district court for practicing law without a
licence. Liu does not challenge the district court’s factual finding that he is not
an attorney; rather, he holds himself out to be an attorney. Liu is warned that
any false representations in the future that he is an attorney will result in
sanctions against him. Moreover, Liu should be mindful that the unauthorized
practice of law is prohibited in Texas and may be prosecuted as a criminal
offense in state court. See Unauthorized Practice of Law Comm. v. American
Home Assurance Co., 261 S.W.3d 24, 35-36, 44-45            (Tex. 2008); Drew v.
Unauthorized Practice of Law Comm., 970 S.W.2d 152, 155-56 (Tex. App. 1998).
      AFFIRMED. SANCTION WARNING ISSUED.




                                        2